Matter of Sheldon (2015 NY Slip Op 09291)





Matter of Sheldon


2015 NY Slip Op 09291


Decided on December 16, 2015


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
LEONARD B. AUSTIN, JJ.


2014-00898

[*1]In the Matter of Mathew R. Sheldon, admitted as Mathew Ross Sheldon, a suspended attorney. Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, petitioner; Mathew R. Sheldon, respondent. (Attorney Registration No. 3017977)

DISCIPLINARY PROCEEDING instituted by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 12, 2000, under the name Mathew Ross Sheldon.

Diana Maxfield Kearse, Brooklyn, NY (Thomas Graham Amon of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
By affirmation dated January 28, 2014, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts advised this Court that on June 17, 2013, the respondent pleaded guilty in the United States District Court for the District of New Jersey to one count of attempt and conspiracy to commit wire fraud, in violation of 18 USC § 1349, a class B felony. On October 21, 2013, the respondent was sentenced to a 30-month term of imprisonment and 3 years of supervised release, and directed to make restitution in the sum of $869,492 and pay a special assessment of $100.
By decision and order on motion of this Court dated April 22, 2014, the respondent was immediately suspended from the practice of law pursuant to Judiciary Law § 90(4)(f) as a result of his conviction of a serious crime, continuing until further order of this Court; the Grievance Committee was authorized to institute and prosecute a disciplinary proceeding against the respondent; the issues raised by the petition and any answer thereto were referred to David I. Ferber, Esq., as Special Referee, to hear and report; the Grievance Committee was directed to serve upon the respondent and the Special Referee, and file with the Court, a petition within 30 days of receipt of our decision and order on motion; and the respondent was directed to serve and file an answer to the petition within 20 days of service of the petition upon him.
On June 4, 2014, the respondent was personally served with this Court's decision and order on motion dated April 22, 2014, together with the Grievance Committee's petition dated May 5, 2014. That petition contained one charge of professional misconduct, alleging that the respondent was convicted of a serious crime in violation of Rules of Professional Conduct (22 NYCRR 1200.0) rule 8.4(b). To date, the respondent has failed to serve and file an answer to the petition.
The Grievance Committee now moves to deem the charge against the respondent [*2]established, and to impose such discipline upon him as this Court deems appropriate, based upon his default. Although the motion papers were served upon the respondent on May 22, 2015, he has neither opposed the instant motion, nor interposed any response thereto.
Accordingly, the Grievance Committee's motion is granted, the charge in the petition dated May 5, 2014, is deemed established and, effective immediately, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
ENG, P.J., RIVERA, DILLON, BALKIN and AUSTIN, JJ., concur.
ORDERED that the Grievance Committee's motion is granted; and it is further,
ORDERED that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Mathew R. Sheldon, admitted as Mathew Ross Sheldon, a suspended attorney, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, Mathew R. Sheldon, admitted as Mathew Ross Sheldon, shall continue to comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (see  22 NYCRR 691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Mathew R. Sheldon, admitted as Mathew Ross Sheldon, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Mathew R. Sheldon, admitted as Mathew Ross Sheldon, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court